DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 3/23/2022 have been entered. Claims 1, 4 and 6 have been amended, and claim 5 has been canceled. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wesley Nicolas on 5/26/2022.

The application has been amended as follows: 
Claim 6 is amended as follows: The drug delivery system according to claim 4 [[1]], wherein the longitudinally extending arm is further laterally deflectable relative to the remaining portion of the needle shield from the non-deflected position to a laterally deflected position against a lateral bias force biasing the longitudinally extending arm towards the non- deflected position, wherein the needle housing further comprises a bayonet track adapted to receive and retain the protrusion, wherein the longitudinally extending arm comprises a first ramp surface and the drug delivery device comprises a second ramp surface, the first ramp surface and the second ramp surface being arranged to slide along one another during relative axial motion of the needle structure and the at least one reservoir from the connected relative position to the disconnected relative position, thereby causing the longitudinally extending arm to moveApplication. No. 16/065,278 5 from the non-deflected position to the laterally deflected position and back to the non- deflected position, guiding the protrusion from the retaining hook to an end portion of the bayonet track, wherein the needle shield and the needle structure are configured to undergo a final relative axial motion from the accommodating relative position to a post-use accommodating relative position in response to the relative axial motion of the needle structure and the at least one reservoir from the connected relative position to the disconnected relative position, and wherein the needle structure further comprises a radial protuberance which is moved into radial alignment with the protrusion during the final relative axial motion between the needle shield and the needle structure.

Reasons for Allowance
Claims 1-4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed drug delivery system.
The closest prior art of record is Bjarnsholt (WO 2014064100). Bjarnsholt teaches (Fig 1 and Figs 11-13) a drug delivery system (1) comprising:
- a drug delivery device (all components within housing 2) carrying at least one reservoir (10), and
- a needle unit (65, 20, 30) being attachable to the drug delivery device in axial extension thereof
and adapted to establish a flow way between the at least one reservoir (10) and a drug delivery site, the needle unit comprising
- a needle structure (20) comprising a front needle portion (23) for entering the drug delivery site, and at least one back needle portion (22) for insertion into the at least one reservoir, and
- a needle shield (30) comprising a longitudinally extending arm (See annotated Figs 11-12),
wherein
- the needle shield (30) and the needle structure (20) are capable of undergoing relative axial motion between an accommodating relative position (Fig 11) in which the needle structure is completely accommodated within the needle shield, and a protruding relative position (Fig 12) in which the front needle portion (23) protrudes from the needle shield (30), the needle shield and the needle structure being biased towards the accommodating relative position (fig 11) by a first bias force (force exerted by spring 31),
- when the needle unit (65, 20, 30) is attached to the drug delivery device (everything within housing 2) the needle structure (20) and the at least one reservoir (10) are capable of undergoing relative axial motion between a disconnected relative position (Figs 11-12) in which the at least one back needle portion (22) is spaced apart from the at least one reservoir (10), and a connected relative position in which the at least one back needle portion and the at least one reservoir are fluidly connected (Fig 13; Pg. 16 line 30 — Pg. 17 line 2), the needle structure and the at least one reservoir being biased towards the disconnected relative position by a second bias force (force exerted by spring 66), and
- the second bias force is greater than the first bias force, such that when an axial compressive force presses the needle unit and the drug delivery device together the needle shield and the needle structure reach the protruding relative position before the needle structure and the at least one reservoir reach the connected relative position (fig 12, 23 protrudes from 30 before 22 pierces septum 11 of reservoir 10), and when the compressive force is discontinued the needle shield and the needle structure reach the accommodating relative position after the needle structure and the at least one reservoir reach the disconnected relative position (interpreting that when force C is no longer applied, then the two springs 31 and 66 will no longer be compressed returning to a position similar to Fig 11)
the needle unit (65, 20, 30) further comprises a needle housing (4; see Fig 8) surrounding respective portions of the needle structure (20) and the needle shield (30). 
	Bjarnsholt does not teach the drug delivery system wherein the needle housing comprises a cylindrical wall having an opening therein, and wherein the opening is aligned with the longitudinally extending arm, allowing a user to apply a radial force to the longitudinally extending arm through the opening in combination with the rest of the limitations of claim 1. 

    PNG
    media_image1.png
    438
    317
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    449
    336
    media_image2.png
    Greyscale

Annotated Figs 11 and 12

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        

/James D Ponton/Primary Examiner, Art Unit 3783